DETAILED ACTION
This action is in response to applicant’s amendment received on 01/03/2022. Amended claims 1, 3, 10, 12-13 and 15 are acknowledged. Claims 1, 3-10 and 12-22 are pending. Claims 2 and 11 are cancelled. Claims 15-22 remain withdrawn from consideration pursuant to 37 CFR 1.142(b).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-7, 9-10 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yasutake et al. (US 4,729,428, herein “Yasutake”).
Regarding claim 1, Yasutake discloses: 
a plate heat exchanger assembly (1) (figs. 1 and 7) (it is noted, fig. 1 is common to the embodiments of figures 2-8) comprising:
a single unitary plate (8) (figs. 1 and 7 clearly depict plate 8 as being single and unitary) including a plate portion (10) [col. 3, lines 9-13] defining a plurality of internal passages (3) (it is noted, the passages -3- are read as internal with respect to fins -11- and walls -9- of plate portion -10-, since passages -3- are in between the fins -11- and the walls -9-) (clearly seen in fig. 7),
a plurality of external fin portions (11) extending from an external surface of the plate portion (10) (it is noted, Yasutake’s solid plate portion -10- only has external surfaces because it is solid; external top and bottom surfaces from which fins -11- extend) (clearly seen figs. 1 and 7),
first augmentation structures (27, 28, 29) disposed on surfaces of the external fin portions (11) (structures 27 and 28 are disposed on fin portions -11-, clearly seen in fig. 7) to enhance transfer of thermal energy [col. 5, lines 14-20], and
a channel bottom (formed by the top surface or the bottom surface of plate portion -10-) bounded by at least two of the plurality of fin portions (11) (clearly seen in figs. 1 and 7) and wherein the first augmentation structures (29) are further disposed on the channel bottom (clearly seen in fig. 7).
a cast plate" is considered to be a product by process limitation (emphasis added).  MPEP 2113 clearly states "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different processes." In this instance, the product taught by Yasutake is the same as or makes the product claimed obvious, meeting this limitation of the claim. 
MPEP 2114 II clearly states “Apparatus claims cover what a device is, not what a device does" and “A claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim.” Because Claim 1 fails to further limit the apparatus in terms of structure, but rather only recite further functional limitations, regarding the “for conditioning cooling airflow“ limitation, the invention as taught by Yasutake is deemed fully capable of performing such function. 
Regarding claim 3, Yasutake discloses: 
the first augmentation structures (27, 28, 29) being disposed on both the channel bottom and sides of the fin portions (11) (clearly seen in figure 7).
Regarding claim 4, Yasutake discloses: 
the plurality of internal passages (3) comprising second augmentation structures (30) that are an integral part of the plate portion (10) (clearly seen in figure 7).
Regarding claim 5, Yasutake discloses: 
the second augmentation structures (30) comprising trip strips (according to the instant specification definition of trip strips: “walls that extend from the heat transfer surfaces into the flow to disrupt flow”) (clearly seen in fig. 7) [col. 5, lines 14-20].
Regarding claim 6, Yasutake discloses: 
the trip strips (30) being oriented in an angled pattern (clearly seen in fig. 7).
Regarding claim 7, Yasutake discloses: 
the first augmentation structures (27, 28, 29) comprising a pedestal (29) (fig. 7).
Regarding claim 10, Yasutake discloses: 
a plate heat exchanger assembly (1) (figs. 1 and 7) comprising:
a plate (8) including a plate portion (10) [col. 3, lines 9-13], defining a plurality of internal passages (3) (it is noted, the passages -3- are read as internal with respect to fins -11- and the walls -9- of plate portion -10-, since they are in between the fins -11- and the walls -9-) (clearly seen in fig. 7), 
a plurality of fin portions (11) extending from an external surface of the plate portion (10) (it is noted, Yasutake’s solid plate portion -10- only has external surfaces because it is solid; external top and bottom surfaces from which fins -11- extend) (clearly seen figs. 1 and 7),
first flow disrupting means (27, 28, 29) for thermal energy transfer [col. 5, lines 14-20] disposed on surfaces of the fin portions (11) (structures 27 and 28 are disposed on fins portions -11-, clearly seen in fig. 7) for enhancing transfer of thermal energy [col. 5, lines 14-20], and
a channel bottom (formed by the top surface or the bottom surface of plate portion -10-) bounded by at least two of the plurality of fin portions (11) (clearly seen in figs. 1 and 7) and wherein the first augmentation structures (29) are further disposed on the channel bottom (clearly seen in fig. 7).
The recitation "a cast plate" is considered to be a product by process limitation (emphasis added).  MPEP 2113 clearly states "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different processes." In this instance, the product taught by Yasutake is the same as or makes the product claimed obvious, meeting this limitation of the claim. 
MPEP 2114 II clearly states “Apparatus claims cover what a device is, not what a device does" and “A claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim.” Because Claim 1 fails to further limit the apparatus in terms of structure, but rather only recite further functional limitations, regarding the “for conditioning cooling airflow“ limitation, the invention as taught by Yasutake is deemed fully capable of performing such function. 
Regarding claim 12, Yasutake discloses: 
the plurality of internal passages (3) including second disrupting means (30) for thermal energy transfer (30) that are an integral part of the plate portion (10) (clearly seen in figure 7).
Regarding claim 14, Yasutake discloses: 
the plate portion (10), the fin portions (11) and the first means (27, 28, 29) for thermal energy transfer being portions of a single unitary part (8) (figs. 1 and 7 clearly depict plate 8 -comprising walls 9, portion 10 and fins 11- as being single and unitary).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yasutake in view of Otaka (JP 2011133198, machine translation attached).
Regarding claim 8, Yasutake discloses: 
an inlet manifold (5) and an outlet manifold (5) disposed on opposite ends of the cast plate (8) (fig. 1) and in fluid communication with the plurality of internal passages (3) [col. 3, lines 2-5].
Yasutake does not disclose:
at least one of the inlet manifold and the outlet manifold including augmentation structures.
The use of augmentation structures in inlet manifolds for the purpose of minimizing the occurrence of disturbance in the upcoming cooling flow by evenly and efficiently distributing the cooling flow to the flow passages of the core portion of the heat exchanger, is old and known in the art, as taught by Otaka. Otaka, aslo directed to a heat exchanger assembly comprising flat plate tubes (4), fins (5) attached to the flat tubes (4) and inlet (2) and outlet (3) manifolds, teaches augmentation structures (7) arranged along the flow of cooling flow in the inner surfaces of the inlet manifold (2) (figs. 1-5) for the purpose of minimizing the occurrence of disturbance in the upcoming cooling flow by evenly and 
Therefore, it would have been obvious to one of skill in the art, before the effective filing date of the claimed invention, to incorporate into Yasutake the teachings of Otaka to have at least one of the inlet manifold and the outlet manifold including augmentation structures in order to minimize the occurrence of disturbance in the upcoming cooling flow by evenly and efficiently distributing the cooling flow to the flow passages of the core portion of the heat exchanger, optimizing heat transfer.
Regarding claim 13, Yasutake discloses: 
an inlet manifold (5) and an outlet manifold (5) disposed on opposite ends of the cast plate (8) (fig. 1) and in fluid communication with the plurality of internal passages (3) [col. 3, lines 2-5].
Yasutake does not disclose:
at least one of the inlet manifold and the outlet manifold including flow disrupting means for thermal energy transfer.
The use of means for thermal energy transfer in inlet manifolds for the purpose of minimizing the occurrence of disturbance in the upcoming cooling flow by evenly and efficiently distributing the cooling flow to the flow passages of the core portion of the heat exchanger, is old and known in the art, as taught by Otaka. Otaka, aslo directed to a heat exchanger assembly comprising flat plate tubes (4), fins (5) attached to the flat tubes (4) and inlet (2) and outlet (3) manifolds, teaches structures (7) arranged along the flow of cooling flow in the inner surfaces of the inlet manifold (2) (figs. 1-5) for the purpose of minimizing the occurrence of disturbance in the upcoming cooling flow by evenly and efficiently distributing the cooling flow to the flow passages of the core portion of the heat exchanger, enhancing heat transfer performance [par. 0035-0036].
Therefore, it would have been obvious to one of skill in the art, before the effective filing date of the claimed invention, to incorporate into Yasutake the teachings of Otaka to have at least one of the inlet manifold and the outlet manifold including flow disrupting means for thermal energy transfer in order to minimize the occurrence of disturbance in the upcoming cooling flow by evenly and efficiently distributing the cooling flow to the flow passages of the core portion of the heat exchanger, optimizing heat transfer.

Response to Arguments
The rejection of claims 10-14 under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, are withdrawn in light of the amendments.
Applicant's arguments filed 01/03/2022 have been considered but they are not persuasive. 
In page 7 Applicant argues that Yasutake does not disclose flow augmenting or disrupting features on a bottom channel of external fins (13). In response, neither the Office Action dated 10/01/2021 nor the instant Office Action discusses the fins (13) as being the fins that extend from the external surface of the single plate (8). It is the fins (11) the ones that extend from the external surface of the single plate (8). 
The language of the claims remains broad. Further consideration of Yasutake reveals that Yasutake still reads on the broad language of the claims and the Examiner recommends narrowing the language of the independent claims particularly as to the plate. For instance, the plate being a closed plate so that all sides of the internal passages are contained or enclosed within the plate except the inlets and outlets of the passages. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A HINCAPIE SERNA whose telephone number is (571)272-6018. The examiner can normally be reached 10:00am - 6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUSTAVO A HINCAPIE SERNA/Examiner, Art Unit 3763                                                                                                                                                                                                        



/CLAIRE E ROJOHN III/Primary Examiner, Art Unit 3763